


110 HR 6574 IH: United States-Russian

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6574
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mr. Berman (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To implement the United States-Russian Federation
		  Agreement for Cooperation on Peaceful Uses of Nuclear Energy, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the United States-Russian
			 Federation Nuclear Cooperation Agreement Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Title I—Approval of United States-Russian Federation Agreement
				for Cooperation on Peaceful Uses of Nuclear Energy
					Sec. 101. Approval of Agreement.
					Title II—Limitations on nuclear cooperation with the Russian
				Federation
					Sec. 201. Certification of actions by the Russian Federation on
				nonproliferation matters.
					Sec. 202. Certification of cooperation by the Russian
				Federation on Iran sanctions.
					Sec. 203. Certification of Russian liability protections for
				United States civil nuclear industries.
					Title III—Authorization of extraordinary payments in connection
				with the International Space Station
					Sec. 301. Authorization of extraordinary payments.
					Title IV—Future agreements for cooperation on peaceful uses of
				nuclear energy
					Sec. 401. Requirement for congressional approval of agreements
				for peaceful nuclear cooperation.
					Sec. 402. Initiatives and negotiations relating to agreements
				for peaceful nuclear cooperation.
				
			2.DefinitionsIn this Act:
			(1)Agency or
			 instrumentality of a foreign stateThe term agency or instrumentality of
			 a foreign state has the meaning given that term in section 1603(b) of
			 title 28, United States Code.
			(2)AgreementThe term United States-Russian
			 Federation Agreement for Cooperation on Peaceful Uses of Nuclear Energy
			 or Agreement means the Agreement Between the Government of the
			 United States of America and the Government of the Russian Federation for
			 Cooperation in the Field of Peaceful Uses of Nuclear Energy that was
			 transmitted to the Congress by the President on May 13, 2008.
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations of the Senate.
				(4)Extraordinary
			 payments in connection with the International Space StationThe term extraordinary payments in
			 connection with the International Space Station has the meaning given
			 that term in section 7(1) of the Iran, North Korea, and Syria Nonproliferation
			 Act (Public Law 106–178; 50 U.S.C. 1701 note).
			(5)Goods, services,
			 or technology
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 goods, services, or technology means—
					(i)goods, services,
			 or technology listed on—
						(I)(aa)the Nuclear Suppliers
			 Group Guidelines for the Export of Nuclear Material, Equipment and Technology
			 (published by the International Atomic Energy Agency as Information Circular
			 INFCIRC/254/Rev.8/Part 1, and subsequent revisions) and Guidelines for
			 Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related
			 Technology (published by the International Atomic Energy Agency as Information
			 Circular INFCIRC/254/Rev.7/Part 2, and subsequent revisions);
							(bb)the Missile Technology Control Regime
			 Equipment and Technology Annex of June 11, 1996, and subsequent revisions;
							(cc)the lists of items and substances
			 relating to biological and chemical weapons the export of which is controlled
			 by the Australia Group;
							(dd)the Schedule One or Schedule Two list
			 of toxic chemicals and precursors the export of which is controlled pursuant to
			 the Convention on the Prohibition of the Development, Production, Stockpiling
			 and Use of Chemical Weapons and on Their Destruction; or
							(ee)the Wassenaar Arrangement list of
			 Dual Use Goods and Technologies and Munitions list of July 12, 1996, and
			 subsequent revisions; or
							(ii)goods, services,
			 or technology not listed on any list identified in clause (i) but which
			 nevertheless would be, if they were United States goods, services, or
			 technology, prohibited for export to Iran because of their potential to make a
			 material contribution to the development of nuclear, biological, or chemical
			 weapons, or of ballistic or cruise missile systems.
					(B)ExclusionThe term goods, services, or
			 technology does not include goods, services, or technology that are
			 directly related to the operation of the Bushehr nuclear power reactor.
				(6)Government of
			 the Russian Federation
				(A)In
			 generalThe term Government of the Russian
			 Federation includes the government of any subdivision of the Russian
			 Federation, and any agency or instrumentality of the Government of the Russian
			 Federation.
				(B)Agency or
			 instrumentalityFor purposes of subparagraph (A), the term
			 agency or instrumentality of the Government of the Russian
			 Federation means an agency or instrumentality of a foreign state as
			 defined in section 1603(b) of title 28, United States Code, with each reference
			 in such section to a foreign state deemed to be a reference to
			 the Russian Federation.
				(7)Government of
			 Iran
				(A)In
			 generalThe term Government of Iran includes the
			 government of any subdivision of Iran, and any agency or instrumentality of the
			 Government of Iran.
				(B)Agency or
			 instrumentalityFor purposes
			 of subparagraph (A), the term agency or instrumentality of the Government
			 of Iran means an agency or instrumentality of a foreign state as defined
			 in section 1603(b) of title 28, United States Code, with each reference in such
			 section to a foreign state deemed to be a reference to
			 Iran.
				(8)National of
			 IranThe term national of Iran means—
				(A)any citizen of
			 Iran; or
				(B)any other legal
			 entity that is organized under the laws of Iran.
				(9)National of the
			 Russian FederationThe term national of the Russian
			 Federation means—
				(A)any citizen of the
			 Russian Federation; or
				(B)any other legal
			 entity that is organized under the laws of the Russian Federation.
				(10)PersonThe
			 term person means any person or entity, including any agency or
			 instrumentality of a foreign state.
			IApproval of United
			 States-Russian Federation Agreement for Cooperation on Peaceful Uses of Nuclear
			 Energy
			101.Approval of
			 Agreement
				(a)In
			 generalCongress does favor
			 the United States-Russian Federation Agreement for Cooperation on Peaceful Uses
			 of Nuclear Energy, subject to the requirements of subsection (b).
				(b)Relationship to
			 other provisions of lawNotwithstanding section 123 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2153), the Agreement shall become effective in
			 accordance with the provisions of this Act and other applicable provisions of
			 law.
				IILimitations on
			 nuclear cooperation with the Russian Federation
			201.Certification
			 of actions by the Russian Federation on nonproliferation matters
				(a)CertificationNo
			 license may be issued for the export of nuclear material, equipment, or
			 technology to the Russian Federation pursuant to the Agreement for any fiscal
			 year beginning after the date of the enactment of this Act unless the President
			 certifies to the appropriate congressional committees for such fiscal year that
			 the requirements of subsection (b) have been met.
				(b)RequirementsThe
			 requirements referred to in subsection are the following:
					(1)The Government of
			 the Russian Federation has taken, and is continuing to take, effective actions
			 to prohibit, terminate, and prevent the transfer of goods, services, or
			 technology as defined in this Act to the Government of Iran.
					(2)For the preceding
			 12-month period—
						(A)there has been no
			 cooperation with respect to any activity described in paragraph (1) between the
			 Government of the Russian Federation and the Government of Iran or any national
			 of Iran based on all credible information available to the United States at the
			 time of the certification; and
						(B)(i)there has been no
			 cooperation with respect to any activity described in paragraph (1) between any
			 national of the Russian Federation and the Government of Iran or any national
			 of Iran based on all credible information available to the United States at the
			 time of the certification; or
							(ii)the Government of the Russian
			 Federation has—
								(I)terminated any significant cooperation
			 between any such Russian national and the Government of Iran or any such
			 Iranian national;
								(II)instituted effective measures to prevent
			 a reoccurrence of any such cooperation; or
								(III)prosecuted any such Russian
			 national.
								(c)LimitationA
			 certification of the conditions described in clause (ii) of subsection
			 (b)(2)(B) may not be used to satisfy the requirements of such subsection for
			 three or more consecutive fiscal years.
				(d)SunsetThe
			 provisions of this section shall be effective for the 5-year period beginning
			 on the date of the enactment of this Act.
				202.Certification of
			 cooperation by the Russian Federation on Iran sanctions
				(a)CertificationNo license may be issued for the export of
			 nuclear material, equipment or technology to the Russian Federation pursuant to
			 the Agreement for any fiscal year beginning after the date of the enactment of
			 this Act unless the President certifies to the appropriate congressional
			 committees for such fiscal year that the requirements of subsection (b) have
			 been met.
				(b)RequirementsThe
			 requirements referred to in subsection (a) are that the Government of the
			 Russian Federation is fully and completely supporting United States efforts to
			 achieve effective international and United Nations Security Council sanctions
			 on Iran in response to Iran’s nuclear program.
				203.Certification
			 of Russian liability protections for United States civil nuclear
			 industries
				(a)CertificationNo license may be issued for the export of
			 nuclear material, equipment or technology to the Russian Federation pursuant to
			 the Agreement unless the President certifies to the appropriate congressional
			 committees that the requirements of subsection (b) have been met.
				(b)RequirementsThe requirements referred to in subsection
			 (a) are that the Government of the Russian Federation has ratified the
			 Convention on Supplementary Compensation for Nuclear Damage, done at Vienna on
			 September 12, 1997, or has enacted domestic law that provides adequate
			 liability protections for United States firms for civil nuclear commerce with
			 the Russian Federation.
				IIIAuthorization of
			 extraordinary payments in connection with the International Space
			 Station
			301.Authorization
			 of extraordinary payments
				(a)AuthorizationNotwithstanding the restrictions contained
			 in section 6 of the Iran, North Korea, and Syria Nonproliferation Act (Public
			 Law 106–178; 50 U.S.C. 1701 note), the President is authorized to make
			 extraordinary payments in connection with the International Space Station to
			 the Russian Federal Space Agency, or any organization or entity under the
			 jurisdiction or control of the Russian Federal Space Agency, for equipment and
			 services related to transportation to and from, rescue from, and provision,
			 maintenance, and operation of the International Space Station.
				(b)LimitationsThe
			 authority under subsection (a)—
					(1)shall be limited
			 to payments for services provided before July 1, 2016; and
					(2)may not be used
			 for the purchase of—
						(A)any cargo services provided by a Progress
			 vehicle after December 31, 2011; or
						(B)any crew
			 transportation or rescue services provided by a Soyuz vehicle after a United
			 States commercial provider of crew transportation and rescue services
			 demonstrates the capability to meet mission requirements of the International
			 Space Station.
						IVFuture agreements
			 for cooperation on peaceful uses of nuclear energy
			401.Requirement for
			 congressional approval of agreements for peaceful nuclear cooperation
				(a)Cooperation with
			 other nationsSection 123 d.
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2153 d.) is amended in the first
			 sentence—
					(1)by striking
			 not the first and second place it appears;
					(2)by inserting
			 only after effective; and
					(3)by striking
			 Provided further, and all that follows through
			 the period at the end.
					(b)Subsequent
			 arrangementsSection 131 a.(1) of such Act is amended—
					(1)in the second
			 sentence, by striking , security and all that follows through
			 the period at the end; and
					(2)by inserting after
			 the second sentence the following: Such subsequent arrangement shall not
			 take effect unless the Congress enacts a joint resolution of approval,
			 according to the procedures of sections 123 d. and 130 i. of this Act. Any such
			 nuclear proliferation assessment statement shall be submitted to the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate no later than the 31st day of continuous session after
			 submission of the subsequent arrangement..
					402.Initiatives and
			 negotiations relating to agreements for peaceful nuclear
			 cooperationSection 123 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2153) is amended by adding at the end the
			 following:
				
					e.The President shall keep the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the Senate fully and currently informed of any initiative or
				negotiations relating to a new or amended agreement for peaceful nuclear
				cooperation pursuant to this section prior to the President’s announcement of
				such initiative or negotiations. The President shall consult with the
				appropriate congressional committees concerning such initiative or negotiations
				beginning not less than 15 calendar days after the initiation of any such
				negotiations, or the receipt or transmission of a draft agreement, whichever
				occurs first, and monthly thereafter until such time as the negotiations are
				concluded.
					.
			
